[Cite as Fenner v. Stonelick State Park, 2010-Ohio-6635.]

                                       Court of Claims of Ohio
                                                                                The Ohio Judicial Center
                                                                        65 South Front Street, Third Floor
                                                                                   Columbus, OH 43215
                                                                         614.387.9800 or 1.800.824.8263
                                                                                    www.cco.state.oh.us




LYLE FENNER

        Plaintiff

        v.

Case No. 2010-09159-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL                STONELICK STATE PARK

        Defendant



        {¶ 1} On July 19, 2010, this court issued a Return of Complaint Form/Direction
to Complete Form requiring plaintiff to file a corrected complaint providing a complete
mailing address for defendant. Plaintiff was also ordered to either pay the $25 filing fee
or to file a poverty statement.            Plaintiff has failed to comply with the court order.
Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant to Civ.R.
41(B)(1). The court shall absorb the costs of this case.




                                                            ________________________________
                                                            DANIEL R. BORCHERT
                                                            Deputy Clerk

Entry cc:
Lyle Fenner
P.O. Box 693
195 Lin-Kar Drive
Lynchburg, Ohio 45142

DRB/laa
Filed 10/13/10
Case No.2010-09159-AD           -2-   ENTRY

Sent to S.C. reporter 1/21/11